Citation Nr: 0835523	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
nephritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard on a period of 
active duty for training (ACDUTRA) from July 16, 1956 to 
September 7, 1956, and on active duty with the United States 
Army from September 24, 1957 to October 21, 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the rating decision, the RO denied 
service connection for hearing loss and tinnitus, and 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
nephritis.  

In February 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In June 2008, the veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge (VLJ).  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service hearing loss disability and service, 
is not of record.  
3.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  

4.  The Board denied entitlement to service connection for 
nephritis in an April 1972 decision.  The veteran was 
notified of this decision and of his appeal rights.  He did 
not appeal the decision.  

5.  Since the April 1972 Board decision which denied 
reopening the claim of entitlement to service connection for 
nephritis, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been presented or 
secured.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).

3.  The April 1972 Board decision that denied service 
connection for nephritis is final, and evidence received 
since that decision is not new and material.  38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2005 letter.  In the letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the August 2005 
VCAA letter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an April 2008 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
January 2006 rating decision, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
supplemental statement of the case (SSOC) was also issued to 
him in May 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and private medical records.  During the 
June 2008 hearing, the veteran requested a 30-day hold on the 
case so that medical evidence could be submitted.  Medical 
and lay statements were submitted in July 2008, and the 
veteran waived RO consideration of these documents.  The 
veteran was provided a VA examination in connection with his 
claims of service connection for hearing loss and tinnitus.  

VA has not provided the veteran with an examination in 
connection with his claim of whether new and material 
evidence has been presented to reopen the claim of service 
connection for nephritis; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Applicable Rules and Regulations
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a final decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Decision  
A.  Hearing Loss and Tinnitus

During the June 2008 hearing, the veteran testified that his 
hearing loss and tinnitus are a direct result of the 
activities he took part in during his active military 
service.  He contends that he was exposed to acoustic trauma 
at the firing range and while participating in rifle, mortar, 
and machine gun firing.  The veteran asserts that his current 
hearing loss and tinnitus are attributable to his active 
military service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hearing loss and tinnitus.  
The veteran is competent to allege that he experienced 
hearing difficulties and noticed ringing in the ears while in 
service; however the veteran's service treatment records do 
not substantiate that allegation.  The veteran's February 
1955 and June 1956 enlistment examinations for the National 
Guard, as well as the October 1957 examination for active 
duty are silent for such complaints of hearing loss and 
tinnitus.  Additionally, the veteran's hearing was 15/15 with 
whispered voice during all three VA examinations, and the 
examination reports reflected no ear, nose, or throat 
abnormalities.  

The Board also notes that the veteran has submitted a May 
2002 private audiological report.  While the Board 
acknowledges the hearing test performed, there is no 
statement provided as to whether the veteran's hearing loss 
or tinnitus is attributable to his active military service, 
or indicating that his hearing loss became manifest to a 
compensable degree within a year after service.  

Based upon the evidence in the claims file, the first time 
the veteran's hearing loss and tinnitus are shown is in the 
May 2002 audiological evaluation report and the January 2006 
VA examination report, which occurred many years following 
the veteran's discharge from service.  The Board acknowledges 
that the veteran has contended, in essence, that his hearing 
loss and tinnitus have existed since his military service.  
The veteran is also competent to state that he was exposed to 
acoustic trauma during his military service.  Additionally, 
the Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of hearing loss and tinnitus being caused 
by inservice noise exposure during service or immediately 
thereafter.  In this regard the Board also notes that the 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (holding that negative evidence means 
that "which tends to disprove the existence of an alleged 
fact").  Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), the Court held that "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  Given the negative service treatment records, the 
absence of complaint or treatment until many years after 
service, and the absence of any medical evidence showing 
continuity of symptomatology, the Board finds that the 
evidence weighs against the veteran's claims.  See Voerth v. 
West, 13 Vet. App. 117, 120- 21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

In January 2006, the veteran was afforded a VA examination 
for his hearing loss and tinnitus.  During the examination, 
the veteran reported military noise exposure from firing 50 
caliber machine guns, M-1 rifles, 30 caliber carbine, and 45 
caliber machine guns without the benefit of hearing 
protection.  He also indicated that his bilateral "locust" 
tinnitus began during summer camp in 1957 after initially 
firing 50 caliber machine guns.  After discharge from 
service, the veteran denied post-military occupational noise 
exposure, but admitted to post-military recreational noise 
exposure from operating gas lawn mowers, gas hedgers, gas 
trimmers, and electric power lawn blowers.  

Audiological testing revealed moderately severe sensorineural 
hearing loss in both ears.  The examiner noted that whisper 
testing conducted at enlistment in February 1955 and June 
1956 were within normal limits for both ears and because 
whisper tests do not give specific audiometric data, one 
cannot rule out the presence of high frequency hearing loss.  
However, without a separation examination of record, the 
audiologist opined that that she was unable to render an 
opinion regarding the etiology of the veteran's hearing loss 
and tinnitus "without resorting to speculation."  

The Board finds that the VA examiner's January 2006 medical 
opinion does not support the veteran's claims.  The January 
2006 VA examiner stated that she could not connect the 
veteran's hearing loss and tinnitus to his service without 
resorting to mere speculation.  The Court has held on 
numerous occasions that speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2007); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Thus, the Board finds that there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his hearing loss and tinnitus.  

The Board also notes that the VA examiner stated that the 
whisper test is not an accurate measure of high frequency 
hearing loss and does not give specific audiometric data.  A 
whisper test does not provide frequency or ear specific 
information and therefore, does not rule out or confirm high 
frequency hearing loss.  Nonetheless, even if the Board 
concedes that the whisper test results were unreliable, the 
competent and credible evidence still weighs against the 
veteran's claims.  Again, there is no indication within the 
service treatment records showing that the veteran 
experienced any hearing loss or tinnitus at that time.  
Further, the record is void of any evidence associated with 
hearing loss until approximately 45 years after service.  
More importantly, there is no competent medical opinion of 
record that relates the veteran's hearing loss and tinnitus 
to his active military service.  

The Board is aware of the veteran's contentions as well as 
his submitted buddy statements indicating that his hearing 
loss and tinnitus are somehow etiologically related to 
service.  However, competent medical evidence is required in 
order to grant service connection for these claims.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board finds that the veteran's claims for service 
connection for hearing loss and tinnitus cannot be granted 
because there is no evidence of hearing loss or tinnitus at 
the time he separated from service, no evidence of 
manifestations of sensorineural hearing loss to a compensable 
degree within one year following his discharge from service, 
no evidence of continuity of symptomatology of hearing loss 
and tinnitus from the time he separated from service until 
the first objective showing of hearing loss and tinnitus, and 
no competent evidence of a nexus between hearing loss and 
tinnitus to his active military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for hearing loss and tinnitus, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  

B.  Nephritis

At the time of the April 1972 Board decision, which denied 
service connection for nephritis, the evidence of record 
consisted of the veteran's service treatment records, April 
1959 and June 1971 private medical statements, and the 
veteran's application for compensation benefits.  In the 
April 1972 decision, the Board noted that prior to the 
veteran entering active duty, an October 1957 examination 
report reported a history of albumin in the urine at the age 
of 17 and a finding of "two-plus" during the examination.  
Additionally, the veteran indicated on his October 1957 
report of medical history as having or had previously sugar 
or albumin in his urine.  Although a private physician noted 
albumin in the veteran's urine in October 1957, the private 
physician stated that in April 1959, the veteran's urine was 
entirely negative, and it appeared that the veteran had 
"entirely recovered" from his nephritis.  As such, the 
Board determined that the veteran's nephritis preexisted 
service, but the evidence did not show there was any 
superimposed disease or injury during service resulting in an 
increase during his military service.  The Board notified the 
veteran of this decision in April 1972; he did not file a 
notice of appeal to the United States Court of Appeals for 
Veterans Claims (Court).  Consequently, that decision became 
final based on the evidence of record at that time.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1105.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the April 1972 Board 
decision, which raises a reasonable possibility of 
substantiating the claim of service connection for nephritis.  
Since the April 1972 Board decision, the evidence received 
into the record includes private medical records from 
February 2002 to June 2008, a January 2007 lay statement, and 
testimony elicited during the January 2007 Board hearing.  In 
the January 2007 lay statement, the veteran's brother noted 
the presence of albumin in the veteran's urine upon entry 
into service.  He also indicated that the veteran's report of 
medical examination in October 1957 is incorrect, since 
urinalysis testing results were negative for the presence of 
albumin even though the examiner reported the presence of 
albumin in the urine under the "physician's summary and 
elaboration of all pertinent data."  On the other hand, the 
private treatment records reflect traces of blood in the 
veteran's urine, but results from a June 2008 computerized 
tomography (CT) scan indicate normal kidneys, ureters, and 
urinary bladder.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the veteran's nephritis 
was aggravated or caused by service.  More importantly, there 
is no evidence of a current disability relating to the 
veteran's kidneys.  None of the new records received since 
the April 1972 Board decision provides evidence of such 
disability and the veteran has not presented or referred to 
the existence of any evidence that supports his contention.  
The Court has held that additional evidence, which consists 
merely of records of post-service treatment that do not 
indicate that a condition is service-connected, is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The 
Board concludes that this information, while new, does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  

We do not doubt that the veteran sincerely believes such a 
relationship exists, but he is not competent, as a layperson, 
to render an opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the 
veteran's contention that his claimed condition of nephritis 
is related to his active duty was already expressed prior to 
the April 1972 Board decision.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for nephritis.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
nephritis is denied.  



____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


